DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statements are being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“the lower body is moved in the vertical direction with respect to the upper body by rotation of the upper body” of Claim 14, Ln 2-4, and 
(Para [00170], Ln 1-3) “According to the rotational direction of the upper body 22, the upper body 22 is moved away from or is moved closer relative to the lower body 23” 
as described in the specification, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“lid rib 213”, Para.s [00127], [00152] – [00157]; 
“As illustrated in the drawing”, Para [00169], fails to describe which illustration is being referred to in the text; 
“the upper body 22 of the main lid 27 may be rotated together”, Para [00169], fails to describe what element or elements are being rotated together, whether the upper body and the lower body, the auxiliary lid, both or another element or element; 
“According to the rotational direction of the upper body 22, the upper body 22 is moved away from or is moved closer relative to the lower body 23” Para [00170], lacks drawing support in that the figures fail to illustrate how the auxiliary lid would move the upper body when rotated in the upper body, and how the upper body would be moved toward or away from the lower body due to any rotation of any kind. 
Appropriate correction is required.
Claim Objections
Claims 1-2, 4-5, 11, 15, 17-18 and 20 are objected to because of the following informalities: 
Regarding Claim 1: 
Ln 4-5, the limitation “having an opened upper surface to form a space in which food is received”.  Examiner suggests “having an opened upper surface which forms a space configured to receive food”; 
Ln 6-8, the limitation “to crush food by a rotational force provided by the motor assembly”.  Examiner suggests “configured to crush food by a rotational force provided by the motor assembly”; 
Ln 9-10, the limitation “a main lid to shield the opened upper surface of the container”.  Examiner suggests “a main lid configured to shield the opened upper surface of the container”; 
Ln 12-13, the limitation “an auxiliary lid insertable into the through-hole to open and close the through-hole”.  Examiner suggests “an auxiliary lid insertable into the through-hole, configured to open and close the through-hole”; 
Ln 14-16, the limitation “an inner surface of the through-hole to discharge air inside the container to the outside”.  Examiner suggests “an inner surface of the through-hole configured to discharge air inside the container to the outside”.
Regarding Claim 2, Ln 3-4, the limitation “to contact the inner surface of the through-hole when the auxiliary lid is inserted therein”.  Examiner suggests “configured to contact the inner surface of the through-hole when the auxiliary lid is inserted therein”. 
Regarding Claim 4, Ln 3-4, the limitation “to form an air chamber in which air discharged through the air vent flows through”.  Examiner suggests “configured to form an air chamber in which air discharged through the air vent flows through”. 
Regarding Claim 5, Ln 6-8, the limitation “on which the auxiliary lid rib is seated when the auxiliary lid is inserted into the through-hole”.  Examiner suggests “configured for seating the auxiliary lid rib when the auxiliary lid is inserted into the through-hole”. 
Regarding Claim 11, Ln 8-9, the limitation “to discharge the air discharged from the outlet portion to the outside”.  Examiner suggests “configured to discharge the air discharged from the outlet portion to the outside”. 
Regarding Claim 15, Ln 3-4, the limitation “which guides the upper body in a rotational direction to move the lower body in the vertical direction”.  Examiner suggests “configured to guide the upper body in a rotational direction to move the lower body in the vertical direction”. 
Regarding Claim 17, Ln 3-4, the limitation “the auxiliary lid rib is seated at the through-hole when the auxiliary lid is inserted into the through-hole”.  Examiner suggests “configured to seat the auxiliary lid rib at the through-hole when the auxiliary lid is inserted into the through-hole”. 
Regarding Claim 18, Ln 2-3, the limitation “to discharge air discharged through the air vent to the outside”.  Examiner suggests “configured to discharge air discharged through the air vent to the outside”. 
Regarding Claim 20; 
Ln 2-3, the limitation “forms a space to receive food therein“.  Examiner suggests “configured to form a space to receive food therein”; 
Ln 4-6, the limitation “rotatable when connected with a motor assembly when the container is mounted to a main body”.  Examiner suggests “configured to be rotatable when connected with a motor assembly when the container is mounted to a main body”; 
Ln 7-8, the limitation “insertable into the opened upper surface of the container>insertable into the opened upper surface of the container”.  Examiner suggests “configured to be insertable into the opened upper surface of the container>insertable into the opened upper surface of the container”; 
Ln 10-11, the limitation “insertable into the through-hole to open and close the through-hole”.  Examiner suggests “configured to be insertable into the through-hole to open and close the through-hole”; 
Ln 13-14, the limitation “to discharge the air inside the container to the outside”.  Examiner suggests “configured discharge the air inside the container to the outside”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 & 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 6, Ln 3-4, the limitation “through which the air flowing through the air chamber is discharged lacks antecedent basis in the claims. 
Regarding Claim 14: 
Ln 2-4, the limitation “the lower body is moved in the vertical direction with respect to the upper body by rotation of the upper body” is indefinite for claiming a process step in an apparatus claim; see MPEP, 2173.05(p)II.  The applicant is encourages to recite that “the lower body is configured to move in the vertical direction with respect to the upper body by rotation of the upper body”.
Ln 5-8, the limitation “when the lower body moves in the vertical direction towards the upper body, the gasket protrudes in a radial direction to press against and be in contact with the inner surface of the container”, is indefinite for claiming a process step in an apparatus claim; see MPEP, 2173.05(p)II. The applicant is encourages to recite “when the lower body moves in the vertical direction towards the upper body, the gasket is configured to protrude in a radial direction to press against and be in contact with the inner surface of the container”,
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Leppert, et alia (US 2019/0099042), hereinafter Leppert, in view of Applicant admitted prior art Haney, et alia (US 2015/0117137). 
Regarding Claim 1, Leppert discloses a blender (10) (Para [0026], Ln 5) comprising: 
a main body (12) (Para [0026], Ln 8; as illustrated in Fig 1) provided with a motor assembly (Para [0026], Ln 6); 
a container (14) detachably mountable on the main body and having an opened upper surface (24) to form a space in which food is received (Para [0026], Ln 7); 
a main lid (22) to shield the opened upper surface of the container and formed with a through-hole (24) (Para [0027], Ln 2; as illustrated in Fig 4) which is opened to communicate with an inside of the container (Examiner notes the main lid is inserted into the container, as illustrated in Fig 1, and the container, having an opening into which the main lid is inserted is this communicating with the main lid through the opening as illustrated in Fig 4); 
an auxiliary lid (40) insertable into the through-hole to open and close the through-hole (as illustrated in Fig 10); and 
an air vent (54) disposed between the auxiliary lid and an inner surface of the through-hole to discharge air inside the container to the outside (Para 0029], Ln 23-26; as illustrated in at least Fig 10), 
wherein an inlet (adjacent to [34], as illustrated in Fig 5) and an outlet (32) of the air vent are disposed on different vertical extension lines with respect to a bottom surface of the auxiliary lid (as illustrated in at least Fig 5). 
Leppert is silent to a blade provided at a bottom surface of the container to crush food by a rotational force provided by the motor assembly. 
Haney teaches a blender (Para [0002], Ln 1-2).  Haney further teaches a blade (72) provided at a bottom surface of the container to crush food by a rotational force provided by the motor assembly (Para [0064], Ln 12-13; as illustrated in at least Fig 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender, as disclosed by Leppert, to include a blade provided at a bottom surface of the container to crush food by a rotational force provided by the motor assembly, as taught by Haney, to provide the functionality to the blender required crush food placed within the container. 
Regarding Claim 2, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert further discloses an airtight portion disposed along a circumferential surface of the auxiliary lid to contact the inner surface of the through-hole when the auxiliary lid is inserted therein, and wherein the air vent is disposed at the airtight portion (Examiner notes that, as illustrated in Fig 10, the auxiliary lid and main lid contact each other intimately, making an airtight seal). 
Regarding Claim 3, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert further discloses the airtight portion is disposed at a lower end of the auxiliary lid and has an increasing outer diameter going upward (as illustrated in Fig 10). 
Regarding Claim 4, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert is silent to the auxiliary lid includes a recessed portion above the airtight portion to form an air chamber in which air discharged through the air vent flows through. 
Haney teaches the auxiliary lid includes a recessed portion above the airtight portion to form an air chamber in which air discharged through the air vent flows through (Para [0071], Ln 1-3; as illustrated in Fig.s 8B, 8D).  Haney further teaches the importance of venting pressure created by blender operation (Para [0071], Ln 6-7). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include the auxiliary lid including a recessed portion above the airtight portion to form an air chamber in which air discharged through the air vent flows through, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 5, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert further discloses the auxiliary lid includes an auxiliary lid rib (46) protruding outwardly along a circumference of the auxiliary lid above the recessed portion (Para [0029], Ln 1-2; as illustrated in Fig 6); and 
the main lid includes a through-hole seating portion (28) disposed on the inner surface of the through-hole (as illustrated in Fig 4) on which the auxiliary lid rib is seated when the auxiliary lid is inserted into the through-hole (as illustrated in Fig 10) . 
Regarding Claim 6, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert is silent to the auxiliary lid rib includes a vent hole through which the air flowing through the air chamber is discharged. 
Haney teaches the auxiliary lid rib includes a vent hole (418) through which the air flowing through the air chamber is discharged (Para [0071], Ln 10-11; as illustrated in Fig.s 8B, 8D). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include a vent hole in the auxiliary lid rib through which the air flowing through the air chamber is discharged, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 7, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert is silent to the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid. 
Haney teaches the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid (as illustrated in Fig.s 8B, 8D). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 8, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the air vent includes an inlet portion including an inlet opening (adjacent to [34]) downward to communicate with the inside of the container, an outlet portion (32) including an outlet opening upward from a position spaced apart from the inlet portion, and a connecting portion (30) connecting the inlet portion and the outlet portion to each other (as illustrated in Fig 5). 
Regarding Claim 9, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the inlet portion and the outlet portion extend in opposite directions from positions spaced apart from each other (as illustrated in Fig 5). 
Regarding Claim 10, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the connecting portion connects an upper end of the inlet portion and a lower end of the outlet portion and extends along a circumference of the auxiliary lid (as illustrated in Fig 5). 
Regarding Claim 11, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the auxiliary lid includes an auxiliary lid rib which is spaced apart from an upper end of the airtight portion and protrudes outwardly along a circumference of the auxiliary lid to shield an opened upper surface of the through-hole, and is disposed above the air vent (as illustrated in Fig 10).  Leppert is silent to a vent hole. 
Haney teaches the auxiliary lid rib includes a vent hole (418) which is opened at a position that does not overlap with the outlet portion of the air vent to discharge the air discharged from the outlet portion to the outside (Para [0071], Ln 10-11; as illustrated in Fig.s 8B, 8D).  Haney further teaches the importance of venting pressure created by blender operation (Para [0071], Ln 6-7). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include a vent hole in the auxiliary lid rib through which the air flowing through the air chamber is discharged, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 12, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert further discloses the air vent includes a pair of air vents that are disposed at opposite positions to face each other, and the vent hole is disposed in a direction intersecting a line passing through the positions of the pair of air vents (as illustrated in at least Fig 4). 
Regarding Claim 16, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the main lid includes a rotation protrusion protruding from the inner surface of the through-hole (between [32] and [34], as illustrated in Fig.s 4-5).  Leppert is silent to the auxiliary lid includes a rotation groove disposed on an outer surface thereof, which extends in an insertion direction of the auxiliary lid and is recessed to receive the rotation protrusion of the main lid. 
Haney teaches the auxiliary lid (30B) includes a rotation groove disposed on an outer surface thereof, which extends in an insertion direction of the auxiliary lid and is recessed to receive the rotation protrusion of the main lid (as illustrated in Fig 18).  Haney explicitly teaches mixing features of various components across different embodiments (Para [0109), Ln 3-6). Nothing in Haney excludes the addition of a rotation groove disposed on an outer surface of the auxiliary lid, assisting in securing the lid to the main lid body. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include a rotation groove disposed on an outer surface of the auxiliary lid, as taught by Haney, assisting in securing the lid to the main lid body. 
Regarding Claim 17, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert discloses the auxiliary lid includes an auxiliary lid rib (46) protruding outwardly along the circumference of the auxiliary lid and disposed above the rotation groove, and the auxiliary lid rib is seated at the through-hole when the auxiliary lid is inserted into the through-hole (as illustrated in Fig 10). 
Regarding Claim 18, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert is silent to the auxiliary lid rib includes a vent hole to discharge air discharged through the air vent to the outside and is opened in the auxiliary lid rib corresponding to the rotation groove. 
Haney teaches the auxiliary lid rib includes a vent hole (418) to discharge air discharged through the air vent to the outside and is opened in the auxiliary lid rib corresponding to the rotation groove (Para [0071], Ln 10-11; as illustrated in Fig.s 8B, 8D). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include a vent hole in the auxiliary lid rib through which the air flowing through the air chamber is discharged, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 19, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert is silent to the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid. 
Haney teaches the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid (as illustrated in Fig.s 8B, 8D). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include the vent hole and the air vent are disposed on different vertical extension lines with respect to the bottom surface of the auxiliary lid, as taught by Haney, in order to properly ventilate the pressure created by blender operation. 
Regarding Claim 20, Leppert disclose a blender (10) comprising: 
a container (14) which has an opened upper surface (24) and forms a space to receive food therein (Para [0026], Ln 7); 
a main lid (22) insertable into the opened upper surface of the container (as illustrated in Fig 1), is formed to be in contact with an inner surface of the container, and has a through-hole (24); and 
an auxiliary lid (40) insertable into the through-hole to open and close the through-hole (as illustrated in Fig 10), 
wherein an air vent (54) is formed between the auxiliary lid and an inner surface of the through-hole to discharge the air inside the container to the outside (Para 0029], Ln 23-26; as illustrated in at least Fig 10), and 
an inlet (adjacent to [34], as illustrated in Fig 5) and an outlet (32) of the air vent are disposed on different vertical extension lines with respect to a bottom surface of the auxiliary lid (as illustrated in at least Fig 5). 
Leppert is silent to a blade disposed at a bottom of the container and rotatable when connected with a motor assembly when the container is mounted to a main body. 
Haney teaches a blender (Para [0002], Ln 1-2).  Haney further teaches a blade (72) disposed at a bottom of the container and rotatable when connected with a motor assembly when the container is mounted to a main body (as illustrated in at least Fig 2) is well known in the art, as evidenced by Haney (Para [0064], Ln 12-13). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender, as disclosed by Leppert, to include a blade disposed at a bottom of the container and rotatable when connected with a motor assembly when the container is mounted to a main body, as evidenced by Haney, to provide the functionality to the blender required to chop, shred, blend or otherwise comminute food placed within the container. 
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leppert, in view of Haney and Applicant admitted prior art, Moon (KR 20120020814). 
Regarding Claim 13, combined Leppert/Haney teaches all aspects of the claimed invention, as stated above.  Leppert further discloses the main lid includes an upper body forming an upper shape of the main lid and forming an inner surface of the through-hole, a lower body disposed under the upper body and forming a lower shape of the main lid.
Leppert is silent to a gasket which is provided between the upper body and the lower body, and which can protrude to the outside to be in contact with an inner surface of the container. 
Moon teaches an airtight container cover (abstract).  Moon further teaches a gasket (2) which is provided between the upper body and the lower body, and which can protrude to the outside to be in contact with an inner surface of the container (as illustrated in Fig 3).  
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney, to include a gasket which is provided between the upper body and the lower body, and which can protrude to the outside to be in contact with an inner surface of the container, taught by Moon, in order to provide additional sealing between the main lid and container body. 
Regarding Claim 14, combined Leppert/Haney/Moon teaches all aspects of the claimed invention, as stated above.  Leppert is silent to movement of the lower body and the gasket. 
Moon teaches the lower body is moved in the vertical direction with respect to the upper body by rotation of the upper body, and when the lower body moves in the vertical direction towards the upper body, the gasket protrudes in a radial direction to press against and be in contact with the inner surface of the container (as illustrated in Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney/Moon, to include moving the lower body in the vertical direction with respect to the upper body is by rotation of the upper body, and when the lower body moves in the vertical direction towards the upper body, the gasket protrudes in a radial direction to press against and be in contact with the inner surface of the container, as taught by Moon, to more effectively engage the gasket seal. 
Regarding Claim 15, combined Leppert/Haney/Moon teaches all aspects of the claimed invention, as stated above.  Leppert is silent the lower body includes a lifting and lowering guide which guides the upper body in a rotational direction to move the lower body in the vertical direction, and is disposed on the circumference of the lower body. 
Moon teaches the lower body includes a lifting and lowering guide which guides the upper body in a rotational direction to move the lower body in the vertical direction, and is disposed on the circumference of the lower body (vertical members below [20], as illustrated in Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender as taught by combined Leppert/Haney/Moon, to include a lifting and lowering guide which guides the upper body in a rotational direction to move the lower body in the vertical direction, disposed on the circumference of the lower body, in order to prevent unwanted deformation of the gasket seal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas, et alia (US 9,993,114) teaches a blender container having a lid with an check valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725